Case: 13-41340      Document: 00512666426         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41340
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

VERONICA RAMIREZ-DIAZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1181-1


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Veronica Ramirez-Diaz
raises an argument that she concedes is foreclosed by United States v.
Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), cert. denied, 133
S. Ct. 2044 (2013), which held that the sentence enhancement provided for in
U.S.S.G. § 2L1.2(b)(1)(A)(i) applies to a conviction for the federal crime of
conspiracy to commit a federal drug-trafficking offense. The unopposed motion


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41340   Document: 00512666426   Page: 2   Date Filed: 06/17/2014


                              No. 13-41340

for summary disposition is GRANTED, and the judgment of the district court
is AFFIRMED.




                                    2